ON REHEARING.
SAYRE, J.
The finding of facts made by the judge below left it uncertain as to Avhen and by Avhom the commutation payment was made on the entry which had been made by appellee’s ancestor at law. In preparing the original opinion Ave acted upon the idea that the final payment had been made by the entryman from whom appellee inherited. Now it appears that the payment Avas made by the appellee and his brother while they were minors or, more probably, by their guardian for them. But the payment, by whomsoever made, was for their benefit, and they later received a patent on consideration of the original entry and the commutation payment. The payment was made about two years prior to the proceeding for the sale of the land in the probate court. At that time they received the certificate and at that time they became entitled to receive a patent in due course. To that time, according to the cases we have cited, the title acquired by the subsequent patent related. Such being the case, the principle stated in the opinion and supported by numerous authorities is applicable to the title received by them in like manner as if their ancestor had made the payment. There are no authorities to the contrary in this state. The application for a rehearing and for an affirmance must be denied.